Citation Nr: 0819935	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis, to 
include as due to exposure to herbicides (hereinafter "Agent 
Orange" or "herbicides").  

2.  Entitlement to service connection for kidney cysts, to 
include as due to exposure to Agent Orange.  

3.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.  

4.  Entitlement to service connection for erectile 
dysfunction, to include as due to exposure to Agent Orange.  

5.  Entitlement to service connection for a cervical spine 
disability (a "neck disability"), to include as due to 
exposure to Agent Orange.  

6.  Entitlement to service connection for a lumbar spine 
disability (a "back disability"), to include as due to 
exposure to Agent Orange.  

7.  Entitlement to service connection for a left knee 
disability, to include as due to exposure to Agent Orange.  

8.  Entitlement to service connection for headaches, to 
include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Waco, 
Texas, which denied claims for service connection for 
prostatitis, kidney cysts, hypertension, erectile 
dysfunction, cervical spine arthritis, lumbar spine 
arthritis, left knee arthritis, and headaches.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  The veteran does not have prostatitis, kidney cysts, 
hypertension, erectile dysfunction, a cervical spine 
disability, a lumbar spine disability, a left knee 
disability, or headaches, that were caused or aggravated by 
his service.


CONCLUSION OF LAW

Prostatitis, kidney cysts, hypertension, erectile 
dysfunction, a cervical spine disability, a lumbar spine 
disability, a left knee disability, and headaches, were not 
incurred as a result of the veteran's service.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has prostatitis, kidney cysts, 
hypertension, erectile dysfunction, a cervical spine 
disability, a lumbar spine disability, a left knee 
disability, and headaches, due to his service, with all 
claims to include as due to exposure to Agent Orange.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, and 
hypertension, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  However, an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  

The veteran's discharge (DD Form 214) shows that he served in 
the Army, that his awards include the Vietnam Service Medal, 
and the Vietnam, Campaign Medal, and that he had service in 
the Republic of Vietnam between January and December of 1970.  
As the veteran had active military service in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6).  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, prostatitis, kidney cysts, 
hypertension, erectile dysfunction, a cervical spine 
disability, a lumbar spine disability, a left knee 
disability, or headaches.  In January 1970, he was noted to 
have possible V.D. (venereal disease).  In September 1970, he 
was treated for urethral drip, and he was noted to have gram-
negative intracellular diplococci (GNID).  

The veteran's separation examination report, dated in 
December 1970, shows that his head, neck, heart, G-U 
(genitourinary) system, spine, and neurological system, were 
all clinically evaluated as normal, providing evidence 
against these claims.  

With regard to the claim for headaches, the veteran's 
entrance examination report, dated in April 1969, shows that 
his head, and neurological system were clinically evaluated 
as normal.  In an accompanying "report of medical history," 
he reported having frontal headaches everyday as a child, and 
that a medical workup had revealed no reason for the 
headaches, which "only occur seldom now," with no other 
significant history.  

Given the foregoing, headaches were not "noted" upon 
entrance into active duty, and the veteran is therefore 
entitled to a presumption of soundness at service entrance.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).  Furthermore, there is no clear and 
unmistakable evidence to rebut the presumption of soundness.  
Id.; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1984 and 2005.  
This evidence includes reports from C.K.P., M.D., which show 
the following: beginning in 1984, he was treated for 
complaints of fatigue, and concerns about fertility.  
Beginning in May 1987, he was treated for complaints of an 
irregular heartbeat, with notations that included HBP (high 
blood pressure).  A July 1996 report contains an assessment 
of "stress impotence," with subsequent notations that 
included psychogenic impotence, and borderline hypertension.  
In November 1996, the veteran was treated for erectile 
dysfunction "for the last few months."  The report 
indicates that there was probably a "strong emotional 
component, as he had normal erections in the morning and had 
been through "a fair number of stresses recently in his life 
that could lead to some of this."  A December 1996 report 
states that his chemical evaluation was normal, except for 
elevated glucose and cholesterol, that he had returned to 
normal, and that it "is not even a problem anymore as he is 
functioning normally now."  

Other reports, dated in 1996, show that he was afforded 
testing that included prostate-specific antigen (PSA) 
studies.  Reports, dated beginning in 1998, show treatment 
for a one-week history of back pain, with assessments of SI 
(sacroiliac) strain/lumbar strain, lumbar strain, and low 
back pain.  Reports, dated in 1999, show treatment for 
hypertension and erectile dysfunction, as well as headaches, 
with notations indicating use of Viagra, "suspect 
performance anxiety," and chronic headaches.  An August 1999 
report notes treatment for complaints of neck pain after a 
motor vehicle accident (MVA).  The assessment was cervical 
strain.  

Reports dated in 2002 show treatment for complaints of 
frequent urination and nocturia, and contain notations 
indicating use of Flomax, a bladder emptying problem, and 
that he had prostatitis.  Reports dated in 2004 show 
treatment for a cyst in the right kidney, and prostatic 
enlargement, and note a history of benign hyperstatic 
hyperplasia.  

The VA reports show treatment for hypertension as early as 
1996.  An Agent Orange protocol examination report, dated in 
May 2002, shows that the veteran gave a history of 
degenerative joint disease since 1988.  The relevant 
impression was "degenerative joint disease in multiple 
joints."  Reports, dated in 2005, note a history of a renal 
mass, a left kidney renal cyst, and BPH (benign prostate 
hypertrophy).  Reports dated in June 2005 state that an 
ultrasound showed no masses, and that he had a normal 
examination, and include a notation of mild renal 
insufficiency.  

The Board initially notes that there is no X-ray evidence to 
substantiate the claims for arthritis, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007), and that it is less than clear 
that he currently has arthritis of the cervical or lumbar 
spine, erectile dysfunction, or cysts of the kidneys.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that 
under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  

However, even assuming arguendo that these claimed conditions 
are shown, the veteran was not treated for prostatitis, 
kidney cysts, hypertension, erectile dysfunction, a cervical 
spine disability, a lumbar spine disability, a left knee 
disability, or headaches, during service, there is no 
competent medical evidence to show or indicate that arthritis 
or hypertension was manifested to a compensable degree within 
one year of separation from service, and there is no 
competent medical evidence of record suggesting a causal link 
between the veteran's service and the subsequent development 
of any of the claimed conditions.  The post-service treatment 
records, indicating problems that began years after service 
with no indication of a connection with the veteran's 
service, is found to provide evidence against these claims.  

In this regard, the earliest medical evidence of any of the 
claimed conditions is dated in 1987.  This is about 16 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Board notes that although the veteran has reported having 
degenerative joint disease since 1988, there is no medical 
evidence to substantiate this.  In any event, taking the 
veteran at his word, this is 18 years after the veteran was 
discharged from service.  

Importantly, the veteran's own statements in the medical 
record provide evidence against his claims.  For example, in 
a medical history dated November 1996, the veteran noted his 
past medical history in which he failed to cite to anything 
other than borderline hypertension and a wire removed from 
his right lung in 1984 due to a post-service injury.  Such a 
statements from the veteran himself, in which he makes no 
reference to a problem from service, is found to provide 
highly probative evidence against his claims. 

Based on the above, the Board therefore finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

To the extent that the veteran has argued that he has 
prostatitis, kidney cysts, hypertension, erectile 
dysfunction, a cervical spine disability, a lumbar spine 
disability, a left knee disability, and headaches, due to 
exposure to Agent Orange during service, the Board first 
notes that presumptive service connection is not warranted 
for any of these conditions.  See 38 C.F.R. § 3.309(e).  
Therefore, the criteria for presumptive service connection 
are not shown to have been met.  In addition, there is no 
competent medical evidence of a link or indicate a link to 
any of the claimed conditions and exposure to Agent Orange 
during service.  Combee.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
prostatitis, kidney cysts, hypertension, erectile 
dysfunction, a cervical spine disability, a lumbar spine 
disability, a left knee disability, and headaches, were 
caused or aggravated by service many years ago, to include as 
a result of exposure to herbicides.  In this case, when the 
veteran's service, service medical, and post-service medical 
records are considered (which indicate that the veteran was 
not treated for any of the claimed conditions during service, 
that the claimed conditions began many years after service, 
and that the claims file does not contain competent evidence 
of a nexus between any of the claimed conditions and the 
veteran's service, to include as due to exposure to 
herbicides, or any indication of a connection between service 
and the veteran's current problems), the Board finds that the 
service and medical evidence outweighs the veteran's 
contentions that he has the claimed conditions that are 
related to his service.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in March 2005, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of final decisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

The veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show 
treatment for, or a diagnosis of, any of the claimed 
conditions.  As previously discussed, the earliest evidence 
of any of the claimed conditions is dated no earlier than 16 
years after separation from active duty.  Finally, there is 
no competent evidence of record which shows that any of the 
claimed conditions are related to the veteran's service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Simply stated, the Board finds that the service and 
post service medical record provides evidence against these 
claims.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Further, the Board finds sufficient competent medical 
evidence on file for the VA to make a decision on the case.  
The service and post-service medical record is complete and 
the Board finds no basis for a VA medical examiner to find a 
connection between service and the disorders at issue in 
light of this medical record.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


